DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority under 
35 U.S.C. 119(a)-(d). The certified copy has been filed on 10/09/2018. 


Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 06/26/2019 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Objections

4.	Claims 4 and 10 are objected to because of the following informalities:  
Claim 4: “the bonding pins” lacks antecedent basis. 
Claim 10, “The panel bonding pins” needs to be changed to - The panel bonding pin - for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8: limitations “are substantially the same as size and shape” render the claim indefinite. See MPEP 2173.05(b).

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.1.	Claims 2-4, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1),  as being anticipated by ZHAO et al. (CN 108022517) hereinafter ZHAO.

Regarding claim 2: ZHAO discloses a display panel and chip-on-film (COF) package bonding structure, comprising: a display panel comprising a panel substrate (2) and a plurality of panel bonding pins (21), a panel bonding portion (20) formed on an end of 

Regarding claim 3: ZHAO further discloses wherein: each of the panel bonding pins (21) is trapezoidal (figs. 21, 22), is tapered forward along the longitudinal direction (L4) of the panel bonding portion (20), and comprises a wide rear end portion and a narrow front end portion; and each of the package bonding pins (21) is trapezoidal, is tapered forward along the longitudinal direction of the package bonding portion, and comprises a wide rear end part and a narrow front end part (figs. 19, 20).

Regarding claim 4: ZHAO further discloses wherein when the bonding pins (21) are aligned with the package bonding pins (11) respectively, in each of the panel bonding pins (21) and each of the package bonding pins (11) that is bonded to the panel bonding pin, the wide rear end part is overlaid by the narrow front end portion, and the wide rear end portion overlays the narrow front end part.

Regarding claim 9: ZHAO discloses a panel bonding pin, configured to be disposed on a panel substrate (2) of a display panel, wherein the panel bonding pin (21) is trapezoidal and comprises a wide rear end portion and a narrow front end portion
(figs. 21, 22).


(figs. 19, 20).

Regarding claim 13: ZHAO discloses in paras. [0267-0288] a display panel and chip-on-film (COF) package bonding method, comprising: a providing step comprising providing a display panel and a COF package, wherein: the display panel comprises panel substrate (2) and a plurality of panel bonding pins (21), a panel bonding portion (20) is formed on an end of the panel substrate, the panel bonding pins (21) are disposed on the panel bonding portion and are arranged along a lateral direction (L3) of the panel bonding portion (20), and each of the panel bonding pins is trapezoidal (figs. 21, 22), is tapered forward along a longitudinal direction (L4) of the panel bonding portion (20), 
and comprises a wide rear end portion and a narrow front end portion; and the COF package (1) comprises a package substrate (1) and a plurality of package bonding pins (11), a package bonding portion (10) is formed on an end of the package substrate, the package bonding pins are disposed on the package bonding portion and are arranged along a lateral direction (L1) of the package bonding portion, each of the package bonding pins (11) is trapezoidal (figs. 19, 20), is tapered forward along a longitudinal direction (L2) of the package bonding portion (10), and comprises wide rear end part and a narrow front end part; and an aligning step [0271-0276] comprising aligning the package bonding pins (11) of the COF package with the panel bonding pins (21) of the display panel and making the package bonding pins of the COF package contact the panel bonding pins of the display panel, and confirming whether each of the package bonding pins of the COF package is aligned with and contacts each of the panel bonding pins of the display panel; if it is confirmed that each of the package bonding pins is aligned with and contacts each of the panel bonding pins, then implementing a next step; if it is confirmed that any one of the package bonding pins is not aligned with and does not contact a corresponding one of the panel bonding pins, shifting 
[0276] the package substrate (1) relative to the panel substrate (2) to make the package bonding pins contact the panel bonding pins respectively, then implementing the next 

6.2.	Claims 2, 9, 11 and 13 are rejected under 35 U.S.C. 102 a)(1), (a)(2),  as being anticipated by BAE et al. (US 2015/0103500) hereinafter BAE.

Regarding claims 2 and 13: BAE discloses a display panel and chip-on-film (COF) package bonding structure, comprising: a display panel (110) comprising a panel substrate (112) and a plurality of panel bonding pins (PD), a panel bonding portion formed on an end of the panel substrate, the panel bonding pins disposed on the panel bonding portion and arranged along a lateral direction  (A1) [0146] of the panel bonding portion, and each of the panel bonding pins being trapezoidal (fig. 5D (2)) [0172] and directed along a longitudinal direction (RL) of the panel bonding portion; and a COF package (120) bonded to the display panel (110) and comprising a package substrate (122) and a plurality of package bonding pins (IPD-120, and OPD-120), a package bonding portion formed on an end of the package substrate (122), the package bonding pins disposed on the package bonding portion, arranged along a lateral direction of the package bonding portion and bonded to the panel bonding pins respectively, and each of the package bonding pins (IPD-120, and OPD-120) being trapezoidal (fig. 5D (2)) [0172], directed along a longitudinal direction (RL) of the package bonding portion and configured to be in an opposite direction relative to each of the panel bonding pins (PD).

Regarding claim 9: BAE discloses a panel bonding pin, configured to be disposed on a panel substrate (112) of a display panel, wherein the panel bonding pin (PD) is trapezoidal and comprises a wide rear end portion and a narrow front end portion
(fig. 5D (2)) [0172].

Regarding claim 11: BAE discloses a package bonding pin, configured to be disposed on a package substrate (122) of a COF package, wherein the package bonding pin (IPD-120, and OPD-120) is trapezoidal and comprises a wide rear end part and a narrow front end part (fig. 5D (2)) [0172].


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO, as applied to claims 3, 9 and 11 respectively above.

Regarding claim 6: ZHAO discloses the display panel and COF package bonding structure having all of the claimed features as discussed above with respect to claim 3.
 Although it doesn’t explicitly teach wherein a width of the wide rear end portion of each of the panel bonding pins is three times a width of the narrow front end portion, and an interval of adjacent two of the panel bonding pins two times the width of the narrow front end portion, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7: ZHAO discloses the display panel and COF package bonding structure having all of the claimed features as discussed above with respect to claim 3.
 Although it doesn’t explicitly teach wherein a width of the wide rear end part of each of the package bonding pins is three times a width of the narrow front end part, and an interval of adjacent two of the package bonding pins is two times the width of the narrow front end part, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 8: ZHAO discloses the display panel and COF package bonding structure having all of the claimed features as discussed above with respect to claim 3.
 Although it doesn’t explicitly teach wherein: size and shape of each of the panel bonding pins are substantially the same as size and shape of each of the package bonding pins. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHAO size and shape of each of the panel bonding pins are substantially the same as size and shape of each of the package bonding pins and since it has generally been recognized that change in shape or change in size configuration, without any criticality, is within the level of skill in the art as particular shape or size claimed by applicant is  nothing more than one of numerous shape or size that a person of ordinary skill in the art would have found obvious to provide using routine experimentation based on its suitability for the intended use of the invention, See In re Dailey, 149 USPQ 47 (CCPA 1966).

Regarding claim 10: ZHAO discloses the panel bonding pins having all of the claimed features as discussed above with respect to claim 9. Although it doesn’t explicitly teach wherein a width of the wide rear end portion is three times a width of the narrow front 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHAO wherein a width of the wide rear end portion is three times a width of the narrow front end portion, in order to prevent contacts between adjacent two of the bonding pins and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 12: ZHAO discloses the panel bonding pins having all of the claimed features as discussed above with respect to claim 11. Although it doesn’t explicitly teach 
wherein a width of the wide rear end part is three times a width of the narrow front end part, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of ZHAO wherein a width of the wide rear end portion is three times a width of the narrow front end portion, in order to prevent contacts between adjacent two of the bonding pins and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Allowable Subject Matter

8.	Claim 1 is allowed.
	The following is an examiner's statement of reasons for allowance of the Claim 1: the limitations “wherein when the panel bonding pins and the package bonding pins are misaligned, each of the package bonding pins is configured to shift along the longitudinal direction of the package bonding portion forward to each of the panel bonding pins such that the wide rear end part of each of the package bonding pins partially is overlaid by each of the panel bonding pins and the wide rear end portion of each of the panel bonding pins partially overlays each of the package bonding pins“ in 
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2018/0047315,	 US 2020/0100361,    US 2019/0123071.

Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848